Exhibit 4

USWGO
QANON // DRAIN THE SWAMP
MAKE AMERICA GREAT AGAIN

 

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
MIDDLE DISTRICT OF NORTH CAROLINA

Exhibit in attachment to “DECLARATION OF BRIAN DAVID HILL IN SUPPORT OF

DEFENDANT’S MOTION FOR STAY OF JUDGMENT PENDING APPEAL AND
ITS SUPPORTING MEMORANDUM OF LAW”

Case 1:13-cr-004325-TDS Document 193-4 Filed 09/18/19 Pane 1 of4
Virginia Judiciary Online Case Information System https://eapps.courts.state.va.us/ocis/details;oneCase=true

= @ @

Case #: CR19000009-00
Defendant: HILL, BRIAN DAVID

 

Defendant Information a

Address: MARTINSVILLE, VA 24112

Gender: MALE

Race: WHITE CAUCASIAN (NON-HISPANIC)
DOB: 05/26/****

Attorney: CLARK, MATT

 

 

 

Case/Charge Information “

Defendant Status: BAIL

Filed Date: 01/09/2019

Locality: MARTINSVILLE

Code Section: 18.2-387

Charge: INDECENT EXPOSURE

Case Type: MISDEMEANOR

Class: CLASS 1

Commenced By: GENERAL DISTRICT COURT APPEAL
Offense Date: 09/21/2018

Arrest Date: 09/21/2018

 

 

 

 

 

 

 

Amended Code Section:

Amended Charge:

Amended Case Type:

Amended Class:

Appeal Information “A
Appeal Date:

Hearing Information v
Date Time Result Type Courtroom Plea Duration Jury
12/02/2020 09:00 AM JURY TRIAL

11/04/2019 09:00 AM TERM

08/30/2019 09:00AM WITHDRAWN JURY TRIAL NO
08/27/2019 09:00AM SET FOR TRIAL TO BE SET

07/15/2019 09:00AM SET FOR TRIAL ARRAIGNMENT NOT GUILTY

06/04/2019 02:30PM GRANTED BOND

04/23/2019 09:00AM CONTINUED MOTION OF DEFENSE REVIEW
01/28/2019 09:00AM CONTINUED MOTION OF DEFENSE TERM

 

 

 

| of 3 9/1/2019, 3:48 PM
Case 1:13-cr-004325-TDS Document 193-4 Filed 09/18/19 Pane ? of 4
Virginia Judiciary Online Case Information System

Lof3

 

Martinsville Circuit Court
Case #: CR19000009-00
Defendant: HILL, BRIAN DAVID

Lire/Veatn:
Sentence Time:
Sentence Suspended:
Program Type:
Probation Type:
Probation Time:
Probation Starts:

Operator License Suspension Time:

Restriction Effective Date:
Operator License Restrictions:
Military:

Traffic Fatality: NO
Court/DMV Surrender:
Driver Improvement Clinic:
VASAP:

Restitution Paid:
Restitution Amount:

Fine: *

Costs: *

Fine/Costs Paid:
Fine/Costs Paid Date:

* This system cannot process online payments at this time. Please refer to ‘ How to Pay Traffic Tickets and Other Offenses ' for more

information.

https://eapps.courts.state.va.us/ocis/details;oneCase=true

@ ©

 

 

 

Service/Process

9/1/2019, 3:48 PM

Case 1:13-cr-004325-TDS Document 193-4 Filed 09/18/19 Pane 32 of 4
Virginia Judiciary Online Case Information System https://eapps.courts.state.va.us/ocis/details;oneCase=true

= @ ©

Martinsville Circuit Court
Case #: CR19000009-00
Defendant: HILL, BRIAN DAVID

34 U8/21/2019 NOTICE Jcc APPEAK U8/27/19@9AM

33 08/21/2019 CLERK'S WORKSHEET JPN GCG EMAIL CD JURY TRIAL

32 08/20/2019 CONTINUANCE ORDER JPN GCG CD-TBS ON 8/27

31 08/19/2019 MOTION BEW CONTINUE 8-30-19

30 08/06/2019 NOTICE ERH PRIOR CONVICTIONS

29 08/01/2019 ORDER Jcc §6GCG APPOINTED ATTY MATT CLARK
28 07/30/2019 ORDER jcc §6GCG ATTY LMCGARRY WITHDRAWN
27 07/29/2019 MOTION BEW PUB. DEFENDER WITHDRAW
26 07/26/2019 MOTION Jce MOT TO SUPPRESS EVIDENCE
25 07/26/2019 MOTION Jcc DISCOVERY

24 07/15/2019 ORDER Jcc §6©GCG DISCOVERY

23 07/19/2019 MOTION ERH REQ SUB COUNSEL-FILED BY D
22 07/19/2019 MOTION ERH INSANITY DEF-FILED BY DEF

21 07/18/2019 WITNESS LIST Jcc COMMONWEALTH WITNESS LIST
20 07/15/2019 NOTICE Jcc TO APPEAR 08/30/19@9AM

19 07/15/2019 SCHEDULING ORDER Jcc CA OF REQ JURY-SET 8/31@9A
18 06/04/2019 OTHER Jcc CONT CUST-07/15/19@9AM

17 06/04/2019 ORDER Jcc §69GCG AGREED ORDER FOR BOND

16 06/04/2019 CLERK'S WORKSHEET JCC MOT FOR BOND

15 05/30/2019 CLERK'S WORKSHEET JCC HILL TURNED HIMSELF IN

14 05/30/2019 CLERK'S WORKSHEET JCC EMAIL TO A.HALL-TRIAL DAT
13 02/01/2019 CLERK'S WORKSHEET JCC EMAIL FROM CWS-CAPIAS

12 01/30/2019 CLERK'S WORKSHEET JCC EMAIL TO CWA ABOUT CAPIAS
11 06/04/2019 OTHER Jcc RELEASE ORDER

10 06/04/2019 BOND Jcc

9 05/31/2019 MOTION BEW MOTION FOR BOND

8 05/29/2019 MOTION BEW EARLIER TRIAL DATE

7 04/08/2019 MOTION ARP FILE EVIDENCE BEFORE TRIAL

6 02/06/2019 ORDER Jcc §6GCG DISCOVERY

5 02/06/2019 RESPONSE jcc MOT FOR RECIPROCAL DISCOVE
4 01/23/2019 MOTION JPN TO ADMIT EVIDENCE

3 01/09/2019 EVALUATION REPORT TTM PSYCHOLOGICAL EVAL-GDC

2 01/09/2019 CCRE(NUMBERONLY) TTM

1 01/09/2019 GD PAPERWORK TT™

 

 

 

3 of 3 9/1/2019, 3:48 PM
Case 1:13-cr-004325-TDS Document 193-4 Filed 09/18/19 Pane 4dof4
